[DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 15-11251
                            ________________________

                    D.C. Docket No. 3:14-cv-00033-TJC-MCR



LOUVON WORTHERN BURROUGHS,
an individual,

                                                              Plaintiff - Appellant,


                                        versus


ANGELA COREY,
in her official capacity as the State Attorney
for the Fourth Judicial Circuit of Florida,
JOHN RUTHERFORD,
in his official capacity as the Sheriff of Duval
County, Florida,

                                                          Defendants - Appellees.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                   (April 12, 2016)
Before HULL, JULIE CARNES, and BARKSDALE, * Circuit Judges.

PER CURIAM:

       After review of the record and the parties’ briefs, and with the benefit of oral

argument, we find no reversible error in the district court’s February 18, 2015

order denying plaintiff Louvon Burroughs’s motion for a preliminary injunction

and dismissing Burroughs’s first amended complaint with prejudice. We find that

Burroughs has likely waived her principal arguments on appeal because they either

were not raised in the district court or are materially different from the arguments

she raised in the district court. In any event, we conclude that Burroughs’s

constitutional facial challenge to the “cyberstalking provision” of Florida’s stalking

statute, Fla. Stat. § 784.048, fails based on the particular record in this case and the

limited nature of the arguments on appeal.

       AFFIRMED.




       *
        Honorable Rhesa H. Barksdale, United States Circuit Judge for the Fifth Circuit, sitting
by designation.

                                                2